      Case 2:19-cv-11414-MVL-MBN Document 22 Filed 08/19/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 KIRBY LINDLEY                                                  CIVIL ACTION
 VERSUS                                                         NO: 19-11414

 PUCCINO'S, INC. AND PRO SIGNS                                  SECTION: "S" (5)
 GRAPHICS


                                           ORDER

       Considering the submissions of the parties in compliance with the court's order of July

22, 2019 (Rec. Doc. 11),

       IT IS HEREBY ORDERED that the status conference set for August 21, 2019 is

CANCELLED.

                                    19th day of August, 2019.
       New Orleans, Louisiana, this _____



                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE
